UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7464



JERRY B. JACKSON,

                                               Plaintiff - Appellant,

          versus


E. B. PETERSON, Officer #664; J. W. HETRICK,
Officer #1472; L. G. SELL, Officer #1812; J.
E. KELLY, Officer #1747; C. W. WETHERELL,
Officer #894; H. D. MCKINNEY, Officer #1476;
UNKNOWN OFFICER, #896,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-02-306-3-1-MU)


Submitted:   November 21, 2002             Decided:   December 4, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Jackson appeals the district court’s order dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.              See Jackson v.

Peterson, No. CA-02-306-3-1-MU (W.D.N.C. filed Sept. 16, 2002 &

entered Sept. 19, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would    not   aid   the

decisional process.




                                                                   AFFIRMED




                                    2